Citation Nr: 0806154	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, to include a rating in excess of 
10 percent earlier than October 18, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1974 
to August 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.

The Board notes that in an April 2003 statement, the veteran 
raised the issue of service connection for a lumbar spine 
disability.  As the RO has not yet adjudicated this matter, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran had forward 
flexion of his cervical spine to 40 degrees prior to March 
27, 2003.

2.  The veteran had forward flexion of his cervical spine 
limited to only 30 degrees on March 27, 2003.

3.  The evidence fails to show a compensable neurologic 
deficit.

4.  The evidence fails to show moderate intervertebral disc 
syndrome (IVDS) prior to March 27, 2003.

5.  The evidence fails to show that bed rest was prescribed 
during the course of the veteran's appeal.





CONCLUSION OF LAW

The criteria for 20 percent rating were met as of March 27, 
2003, but the criteria for a rating in excess of 20 percent 
for a cervical spine disability have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC 5290, 5293 (2001); 38 C.F.R. § 4.71a, DC 5237, 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran is currently rated at 20 percent for his cervical 
spine disability under 38 C.F.R. § 4.71a, DC 5290, based on 
limitation of motion of the cervical spine.  In December 
2006, the veteran's rating was increased from 10 to 20 
percent and made effective October 18, 2006.  Nevertheless, 
the veteran contends that his cervical spine disability is 
more severe than it is currently rated and he also believes 
that the 20 percent rating should have been made effective 
earlier than October 2006.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

At the time the veteran filed his claim, 10, 20, and 30 
percent ratings were assigned under DC 5290 depending on 
whether the limitation of motion of the cervical spine was 
slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather, all the medical 
evidence must be evaluated to determine the appropriate 
rating that would compensate the veteran for impairment in 
earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the regulations that 
were amended in 2003.  Looking at these figures (again, for 
guidance), normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).

Through the course of his appeal, the veteran has undergone a 
number of VA examinations of his cervical spine.

At a VA examination in August 2001, the veteran had forward 
flexion of his cervical spine to 40 degrees with extension to 
35 degrees, rotation to 60 degrees bilaterally and side 
bending to 30 degrees bilaterally.  No localized tenderness 
or spasm was present.  

A VA orthopedic examination on March 27, 2003 revealed mild 
diffuse tenderness, but no crepitus or paraspinal spasm was 
detected.  The veteran had forward flexion in his cervical 
spine limited to only 30 degrees.
 
The veteran was provided with another VA examination in 
October 2004 at which he again displayed forward flexion of 
his cervical spine limited to 30 degrees

An orthopedic examination was provided in October 2005 at 
which the veteran demonstrated forward flexion of his 
cervical spine to 40 degrees without any objective evidence 
of pain on motion.  The veteran also had extension to 40 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotations to 75 degrees.  

At a VA examination in October 2006, the veteran demonstrated 
forward flexion to 30 degrees without any additional 
limitation of motion due to pain.

The veteran has undergone a number of VA examinations during 
the course of his appeal, and at the majority of them, 
beginning with his examination in March 2003, he demonstrated 
only 30 degrees of forward flexion which represents roughly 
two-thirds of normal spinal motion.  This motion loss is more 
than slight and as such warrants a moderate rating.  However, 
the veteran still has considerable motion in his cervical 
spine; and, therefore, a rating for severe limitation of 
motion of the cervical spine is not warranted.  Accordingly, 
a rating in excess of 20 percent is not available based on 
limitation of motion of the cervical spine under the old 
rating criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees, but not greater than 40 degrees; when the  combined 
range of motion of the cervical spine is greater than 170 
degrees, but not greater than 335 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is assigned when forward flexion of the cervical spine 
is greater than 15 degrees, but not greater than 30 degrees; 
when the combined range of motion of the cervical spine is 
not greater than 170 degrees; or when there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less; 
or when there is favorable ankylosis of the entire cervical 
spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

As noted above the veteran showed forward flexion to at least 
30 degrees at each of his VA examinations during the course 
of his appeal.  As such, limitation of forward flexion of the 
veteran's cervical spine has not been shown to be 15 degrees 
or less, and therefore the criteria for a rating in excess of 
20 percent have not been met under the revised criteria.  

In concluding that the criteria for a rating in excess of 20 
percent for limitation of motion of the cervical spine have 
not been met under either the old or revised regulations, the 
Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, no 
additional disability rating is warranted in this case.  In 
March 2003 no objective evidence of pain on motion was seen 
and the examiner indicated that there was no evidence of 
weakened movement, excess fatigability, or incoordination, 
and there was no evidence of pain-decreased motion.  In 
October 2004, the examiner indicated that range of motion 
testing was further limited by pain on both active and 
passive testing.  Nevertheless, two subsequent VA 
examinations failed to show that pain caused additional 
limitation of motion.  In October 2005, no evidence of 
weakened movement, excess fatigability, or incoordination was 
found and there was no evidence that pain decreased motion 
during exacerbations or repetitive activity.  Similarly, in 
October 2006 no additional limitation of motion due to pain 
was observed.  Given that most of the evidence, including the 
most current medical evidence, fails to show additional 
functional loss based on pain etc., an additional rating is 
not warranted. 

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

The veteran has requested that nerve conduction and EMG 
studies be conducted.  However, for the reasons discussed 
below, the Board finds that these are not necessary in this 
case.  

The veteran underwent a VA examination in August 2001 at 
which there was no localized tenderness or spasm present.  
The veteran had 5/5 motor power in both upper extremities 
(including deltoid, biceps, wrist, and digits); there were no 
sensory deficits; and deep tendon reflexes were 2+ (normal).  

The veteran disagreed with the findings of the August 2001 VA 
examination, and submitted private treatment records from 
1992-1997 which showed treatment for neck pain.  The veteran 
contended that he had pain that radiated into both upper 
extremities.  The veteran also submitted a March 2003 MRI of 
his cervical spine, which was conducted in response to 
complaints of pain, radiculopathy, numbness, and weakness.  
The MRI showed degenerative disk changes at C4-5 and at C6-7.  
There was some minor right foraminal narrowing at the C6-7 
level, but there was no significant central canal stenosis at 
any site.

In response to the veteran's complaints, he was scheduled for 
a neurologic examination in March 2003.  The examiner 
indicated that the veteran's cranial nerves were intact; 
sensation was intact to pinprick, vibration, proprioception, 
two-point discrimination, and double simultaneous 
stimulation; motor testing was 5/5 in the upper extremities; 
there was no drift, tremor, atrophy, or fasciculations; and 
deep tendon reflexes were 2+ and equal.  As such, the 
examiner concluded that the veteran had a normal neurologic 
examination.

The veteran again disagreed with the results of the VA 
examination, and he wrote in July 2003 that he was a chronic 
pain sufferer and had been forced to make life-style changes 
which resulted in him being unable to do "normal 
activities."  The veteran indicated that he felt he 
demonstrated additional functional loss at his examinations, 
and that he had muscle spasms.

In response, the veteran was provided with another VA 
examination in October 2004.  The veteran reported having 
continuous and increased pain in the posterior portion of his 
neck with daily flare-ups.  The veteran also reported 
tingling and numbness on a daily basis.  The veteran denied 
any bowel or bladder problems.  The examination found that 
the veteran had moderate tenderness to deep palpation, but he 
had 5/5 motor strength in his hand grasp, biceps, triceps, 
and deltoids bilaterally.  The veteran also had normal 
sensation to light touch and to proprioception in his upper 
extremities bilaterally.  The examiner concluded that the 
veteran had degenerative disc disease in his cervical spine 
that had progressed since the MRI in March 2003, and he added 
that the veteran intermittently had additional symptoms that 
were potentially indicative of radiculopathy.

The veteran was provided a neurologic examination in October 
2005 to address the possibility of radiculopathy.  At the 
examination, the examiner found that the veteran's sensation 
was intact to pinprick, light touch, vibration, 
proprioception, two-point discrimination, and double 
simultaneous stimulation; motor testing was 5/5 to his upper 
extremities without drift, tremor, atrophy or fasciculations; 
and deep tendon reflexes were 2+ and equal.  As such, the 
examiner concluded that the veteran had a normal neurological 
examination, without clinical evidence of nerve involvement 
or paralysis.  

At a VA examination in October 2006, the veteran's sensation 
was intact.  The sternocleidomastoid and trapezius were 
strong and equal.  The veteran's extremities showed no 
atrophy or fasciculation.  The veteran's reflexes were all 
very briskly tripped.  Sensory testing was normal.  The 
examiner found a decrease in the veteran's brachial radialis 
reflex on the left and increased finger reflexes bilaterally.  
The examiner indicated that the veteran had evidence of 
degenerative disk disease with evidence of some nerve root 
dysfunction based on the reflexes which led to the examiner 
diagnosing the veteran with radiculopathy.

Nevertheless, despite the diagnosis of radiculopathy, the 
evidence as a whole fails to show even mild neurologic 
involvement.  The veteran has consistently denied bowel and 
bladder dysfunction, and his multiple VA examinations have 
continued to show normal responses to sensory, motor, and 
deep tendon reflex testing.  As such, an additional rating is 
not warranted based on a neurological disability.

In addition to rating a spinal disability based on orthopedic 
manifestations, ratings may also be assigned based on 
intervertebral disc syndrome (IVDS).  At the time the 
veteran's claim was filed, a 10 percent rating was to be 
assigned under 38 C.F.R. § 4.71a, DC 5293 when IVDS was mild; 
a 20 percent rating was assigned when IVDS was moderate with 
recurring attacks; and a 40 percent rating was assigned when 
IVDS was severe with recurring attacks and intermittent 
relief.

The regulations regarding IVDS were revised in 2002; and IVDS 
is currently rated depending on the number of incapacitating 
episodes a person has in the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.   A 10 percent rating 
is assigned for incapacitating episodes with a total duration 
of between one and two weeks in a 12 month period.  A 20 
percent rating is assigned for incapacitating episodes with a 
total duration of between two and four weeks in a 12 month 
period.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.

In September 2003 the regulations covering the rating of IVDS 
were renumbered as part of the revision to the spine 
regulations.  As such, IVDS is now evaluated under Diagnostic 
Code 5243, rather than 5293; however, no substantive changes 
were made.

In this case, the evidence demonstrates some disc disease 
that is associated with the veteran's cervical spine 
disability.  However, the evidence fails to show severe IVDS 
with recurring attacks and only intermittent relief.  As 
such, the criteria for a rating in excess of 20 percent for 
IVDS is not warranted under the old criteria.  This 
conclusion is based on the fact that the medical evidence of 
record initially failed to show disc disease, and subsequent 
testing has consistently shown normal motor and sensory 
functioning.

The veteran underwent a VA examination in August 2001 at 
which it was noted that he worked out on his treadmill three 
times per week for twenty minutes each time, and he was not 
receiving any prescribed medication or therapy at that time 
for his cervical spine.  The veteran was noted to walk 
briskly in the hallway (although the veteran disagreed with 
this assessment), and he undressed without difficulty.  There 
was no localized tenderness or spasm present.  The veteran 
had 5/5 motor power in both upper extremities (including 
deltoid, biceps, wrist and digits); there were no sensory 
deficits and deep tendon reflexes were 2+.  Furthermore, x-
rays showed no evidence of degenerative disc disease.

The veteran submitted an MRI of his cervical spine dated in 
March 2003, which was conducted in response to complaints of 
pain, radiculopathy, numbness, and weakness.  The MRI showed 
degenerative disk changes at C4-5 and at C6-7.  There was 
some minor right foraminal narrowing at the C6-7 level, but 
there was no significant central canal stenosis at any site.

In response to the veteran's complaints, he was scheduled for 
a neurologic examination in March 2003.  The examiner 
indicated that the veteran's cranial nerves were intact; 
sensation was intact to pinprick, vibration, proprioception, 
two-point discrimination and double simultaneous stimulation; 
motor testing was 5/5 in the upper extremities; there was no 
drift, tremor, atrophy, or fasciculations; and deep tendon 
reflexes were 2+ and equal.  As such, the examiner concluded 
that the veteran had a normal neurologic examination.

A VA orthopedic examination in March 2003 noted that the 
veteran complained of having numbness in both hands with 
radiating pain down both arms; and the veteran reported that 
he had to avoid all strenuous activities.  However, there was 
no objective evidence of pain on motion, and the examiner 
found no evidence of weakened movement, excess fatigability, 
or incoordination, and there was no evidence of pain-
decreased motion.  The veteran arose and stood normally and 
his gait was normal, although he squatted with mild to 
moderate difficulty.  Furthermore, the veteran denied having 
any incapacitating episodes in the past year that had 
required bed rest. 

The veteran was provided with another VA examination in 
October 2004, at which he reported having continuous and 
increased pain in the posterior portion of his neck with 
daily flare-ups, as well as daily tingling and numbness.  
However, the veteran was found to be able to do basic 
activities of daily living.  The veteran denied any bowel or 
bladder problems.  The examination found that the veteran had 
5/5 motor strength in his hand grasp, biceps, triceps, and 
deltoids bilaterally; and he had normal sensation to light 
touch and to proprioception in his upper extremities 
bilaterally.  The examiner concluded that the veteran had 
degenerative disc disease in his cervical spine that had 
progressed since the MRI in March 2003.

The veteran was provided a neurologic examination in October 
2005 to address the possibility of radiculopathy.  At the 
examination, the examiner found that the veteran's sensation 
was intact to pinprick, light touch, vibration, 
proprioception, two-point discrimination, and double 
simultaneous stimulation; motor testing was 5/5 to his upper 
extremities without drift, tremor, atrophy or fasciculations; 
and deep tendon reflexes were 2+ and equal.  As such, the 
examiner concluded that the veteran had a normal neurological 
examination, without clinical evidence of nerve involvement 
or paralysis.  

An orthopedic examination was also provided in October 2005 
at which there was no objective evidence of pain on motion or 
of weakened movement, excess fatigability, or incoordination 
and there was no evidence that pain decreased motion during 
exacerbations or repetitive activity.  The veteran was noted 
to stand normally and his gait was normal.  The veteran 
squatted with mild difficulty.  The examiner also indicated 
that the MRI showed mild degenerative disk disease.  The 
examiner also noted that there had been no prescribed bed 
rest within the past year.

At a VA examination in October 2006, the veteran had some 
give way weakness when trying to examine pinch, but the 
examiner opined that there was not really any weakness 
present.  The veteran did have a decrease in his brachial 
radialis reflex on the left and increased finger reflexes 
bilaterally, and the examiner indicated that this was likely 
demonstrative of radiculopathy.  Nevertheless, the examiner 
failed to describe recurrent attacks of radiculopathy with 
only intermittent relief.

The evidence shows that the veteran has disk disease in his 
cervical spine that has worsened during the course of his 
appeal.  However, the evidence fails to show severe disk 
disease with recurrent attacks with only intermittent relief.  
An MRI in 2005 showed only mild disk disease; and sensory and 
motor testing has been consistently normal throughout the 
course of the veteran's appeal.  

Additionally, the evidence fails to show that bed rest has 
ever been prescribed to treat the veteran's cervical spine 
disability.  For example, at his VA examination in March 2003 
the veteran denied having any incapacitating episodes in the 
past year that had required bed rest.  Similarly, at the 
veteran's VA examination in October 2005, the examiner also 
noted that there had been no prescribed bed rest within the 
past year.

While the veteran believes a higher rating is warranted based 
on his symptoms, the objective medical evidence fails to 
confirm that a rating in excess of 20 percent is warranted 
based on either the old or revised criteria for IVDS.

Given that the evidence of record fails to show that a rating 
in excess of 20 percent is warranted for the veteran's 
cervical spine disability, the veteran's claim is denied.

The veteran also contends that his 20 percent rating should 
have been granted earlier than October 2006.  The Board 
agrees.  The RO increased the veteran's cervical spine rating 
from 10 to 20 percent based on the findings made at the 
veteran's October 2006 VA examination which showed that the 
forward flexion in the veteran's cervical spine was limited 
to 30 degrees.  However, a review of the veteran's claims 
file shows that limitation of forward flexion of the cervical 
spine to 30 degrees was also shown at an examination on March 
27, 2003.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

In this regard, the earliest date that the medical evidence 
showed that the veteran was entitled to a rating in excess of 
10 percent was March 27, 2003.  Prior to that date, the 
medical evidence of record failed to show moderate limitation 
of motion, moderate IVDS, prescribed bed rest, or any 
compensable neurologic deficit.  

While a subsequent VA examination (in October 2005) showed 
range of motion which exceeded the limitation necessary for a 
20 percent rating, this finding is inconsistent with the 
findings at the three other most recent VA examinations, and 
the examination in October 2006 once again showed limitation 
of motion which would warrant a 20 percent rating.  As such, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran met the criteria for a 20 percent 
rating as of March 27, 2003.  Therefore, an earlier effective 
date is granted.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in April 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above, as well as informing him how effective dates and 
disability ratings were formulated.  This letter also 
specifically told the veteran that to substantiate his claim, 
he needed to either provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; that his 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and the 
letter provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  Additionally, the 
veteran indicated in May 2006 that he had no additional 
evidence to substantiate his claim.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.  VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date of March 27, 2003 for the assignment of a 
20 percent rating for a cervical spine disability is granted 
(subject to the laws and regulations governing the award of 
monetary benefits); however, a rating in excess of 20 percent 
for a cervical spine disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


